Exhibit 10.2

 

VOTING TRUST AGREEMENT

 

VOTING TRUST AGREEMENT (as amended, supplemented or otherwise modified from time
to time in accordance with the terms and conditions hereof, this “Trust
Agreement”), dated as of July 9, 2020, by and among the United States Department
of the Treasury (the “Stockholder”), YRC Worldwide Inc., a Delaware corporation
(the “Company”), and The Bank of New York Mellon, not in its individual
capacity, but solely as trustee under the Voting Trust

created hereunder (in such capacity, the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Stockholder and the Company are parties to that certain Share
Issuance Agreement dated as of June 30, 2020 (the “Purchase Agreement”),
pursuant to which, among other things, on the date so issued (the “Closing
Date”), the Company shall issue in book entry form, registered in the name of
the trustee of a voting trust to be established for the benefit of the
Stockholder a number of shares of common stock of the Company, par value $0.01
per share

(“Common Stock”) equal to 42% of the Company’s Common Stock outstanding
immediately prior to such issuance, including any shares of Common Stock
issuable upon conversion, exchange or exercise of any outstanding security or
options, convertible, exchangeable or exercisable into shares of Common Stock
(“fully diluted Common Stock outstanding”) and 29.6% of fully diluted Common
Stock outstanding on a pro forma basis reflecting such issuance;

 

WHEREAS, the terms of the Purchase Agreement require that (i) the shares of
Common Stock issued to the Stockholder be deposited in a voting trust, (ii) the
shares of Common Stock held by the voting trust be voted by the Trustee in
proportion to the vote of certain stockholders of the Company and (iii) the
shares of Common Stock be subject to certain transfer restrictions; and

 

WHEREAS, the Trustee is willing to act as voting trustee pursuant to the terms
of this Trust Agreement.

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.Creation of Trust – The Stockholder and the Company hereby appoint The Bank of
New York Mellon as Trustee hereunder, and the Trustee hereby accepts said
appointment and agrees to act as Trustee under this Trust Agreement as provided
herein. Subject to the terms

and conditions of this Trust Agreement, a voting trust (“Voting Trust”) is
hereby created and established under this Trust Agreement for the purpose of
meeting the requirements of Section 218 of the Delaware General Corporation Law.
Upon the execution of this Trust Agreement by the parties hereto, the Company
shall file a copy of this Trust Agreement in the Company’s registered office in
the State of Delaware, which copy shall be open to the inspection of any
stockholder of the Company or any holder of a beneficial interest in this Voting
Trust, in person or by agent or attorney, daily during business hours, as
provided in Section 218 of the Delaware General Corporation Law.

 

2.Trust Is Irrevocable – This Trust Agreement during the term of the trust shall
be irrevocable by the Stockholder and the Company and their Affiliates and shall
terminate only in accordance with, and to the extent of, the provisions of
Paragraph 7 hereof.

 

--------------------------------------------------------------------------------

 

3.

Deposit of Shares –

 

(a)Pursuant to the Purchase Agreement, 15,943,753 shares of Common Stock shall
be delivered in book entry form to the Trustee and shall be registered in the
name of the Trustee on the stockholder register of the Company with a notation
that such shares are held by the Trustee subject to a Voting Trust for the
benefit of the Stockholder. Accordingly, upon execution and delivery of this
Trust Agreement by the parties hereto and after the filing of a

copy of this Trust Agreement in the Company’s registered office in the State of
Delaware as required by Section 1.1 hereof, the Company shall issue to the
Trustee, as trustee of this Voting Trust, 15,943,753 shares of Common Stock (the
“Shares”). For the avoidance of doubt, in no event whatsoever shall the Trustee
be responsible for determining anything about the nature of shares deposited
with it or compliance by the Stockholder and the Company with the terms of the
Purchase Agreement or any other agreement between the Stockholder and the
Company (excluding, for the avoidance of doubt, this Trust Agreement).

 

(b)The Shares shall be uncertificated, in book-entry form. If the Shares are
certificated, each new certificate for Shares issued to the Trustee shall bear a
legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON JULY 9,
2020 AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE, AMONG OTHER ITEMS, ARE SUBJECT
TO A VOTING TRUST AGREEMENT DATED AS OF JULY 9, 2020 AMONG THE ISSUER OF SUCH

SECURITIES (THE “COMPANY”), THE UNITED STATES DEPARTMENT OF THE TREASURY AND THE
BANK OF NEW YORK MELLON, AS TRUSTEE, AND THE CERTIFICATE OF INCORPORATION OF THE
COMPANY. THESE SECURITIES MAY BE NOT TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
TERMS OF THE VOTING TRUST AGREEMENT, A COPY OF WHICH IS ON FILE IN THE COMPANY’S
REGISTERED OFFICE IN THE STATE OF DELAWARE, AND THE COMPANY’S CERTIFICATE OF
INCORPORATION. A COPY OF SUCH VOTING TRUST AGREEMENT OR SUCH CERTIFICATE OF
INCORPORATION WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER
HEREOF UPON WRITTEN REQUEST.

 

(c)

To the extent that any certificated Shares delivered to the Trustee are not
registered in the name of the Trustee, the Trustee shall present to the Company
all certificates representing Shares not registered in the name of the Trustee,
or its nominee, as trustee under this Trust Agreement, for surrender and
cancellation and for the issuance and delivery to the Trustee of new
certificates registered in the name of the Trustee, or its nominee, as Trustee
under this Trust Agreement.

 

 

4.Voting of Shares – The Company shall give the Trustee at least 10 Business
Days prior notice of each annual and special meeting of stockholders of the
Company. The Company shall deliver a proxy card (the “Company Proxy Card”) at
least 10 Business Days prior to each such meeting (it being understood that the
Company may subsequently file or provide supplemental proxy materials), it being
understood that such proxy card will be

 

--------------------------------------------------------------------------------

substantially the same as the Company Proxy Card sent to each other stockholder
of the Company in connection with such meeting, except that, in lieu of the
ability to vote for, against or abstain with respect to any matter to be voted
on by stockholders, it will provide that all shares represented by such proxy
card shall be voted by the proxy named therein, which proxy shall be designated
by the Company, with respect to all matters to come before stockholders at such
meeting in the same proportion as all other shares are voted (other than any
shares voted by or at the direction of any beneficial owner of more than 10% of
the Common Stock). It is understood and agreed that the proxy named in the
Company Proxy Card shall be exclusively responsible for determining such
proportion and ensuring that all shares represented by such proxy card are voted
accordingly, and in no event shall the Trustee be required to make any such
determination. The Company and the Stockholder hereby instruct the Trustee to be
present, in person or represented by proxy, at all such annual and special
meetings of stockholders of the Company for which the Trustee has received
notice in accordance with the terms of this Trust Agreement so that all Shares
may be counted for the purposes of determining the presence of a quorum at such
meetings. The Stockholder and the Company agree, and the Trustee acknowledges,
that the Trustee shall not participate in or interfere with the management of
the Company and shall take no other actions (including, for the avoidance of
doubt, calling, encouraging or soliciting the calling of or otherwise
participating in calling special meetings or acting by written consent) with
respect to the Company except in accordance with the terms hereof. The Trustee
shall vote all Shares with respect to all matters, including, without
limitation, the election of directors, that the Company submits to its
stockholders for a vote by properly executing and delivering the Company Proxy
Card pursuant to the instructions set forth therein.

 

5.Transfers of Shares – The Trustee may sell, pledge, encumber or otherwise
transfer or agree to transfer (a “Transfer”) the Shares only as and when
directed by the Stockholder and, following receipt of written instructions from
the Stockholder, shall Transfer the Shares as so directed; provided, however,
(a) the Trustee may not Transfer any Shares to any person prior to the one year
anniversary of the date hereof, except (i) with the Company’s prior written
consent (not to be unreasonably withheld, conditioned or delayed), (ii) in
connection with a transaction previously approved by the Company’s stockholders
or (iii) to  any U.S. federal governmental authority that agrees, as a condition
to the effectiveness of such Transfer, to be bound by all of the terms and
conditions of this Trust Agreement, and in each case in compliance with the
conditions set forth in Section 5(b) and 5(c); (b) after the one year
anniversary of the date hereof, the Trustee may not Transfer any Shares to any
person except: (i) to any person that, following such Transfer, would
beneficially own Shares equaling no more than 19.99% of the shares of Common
Stock; provided, however, that any amount of Shares may be transferred to one or
more securities intermediaries in furtherance of an underwritten public offering
or other distribution of the Shares in which the securities intermediaries agree
not to resell the Shares to any person that, following the sale, would be the
beneficial owner of more than 19.99% of the shares of Common Stock; (ii) to any
person as previously approved by the Company’s stockholders; (iii) to any U.S.
federal governmental authority that agrees, as a condition to the effectiveness
of such Transfer, to be bound by all of the terms and conditions of this Trust
Agreement; and (c) in all cases, transfer of Shares may only be effected by
delivery to the Trustee of a written instruction from the Stockholder,
countersigned by the transferee, and,

at the Trustee’s request, an Official Certificate of the Stockholder, in each
case delivered to the Trustee and stating that such transfer is permissible
under this Trust Agreement and applicable

 

--------------------------------------------------------------------------------

securities laws. The written instruction of the Stockholder shall be
determinative as to all matters of fact, including the beneficial ownership of
the Shares following the Transfer, and the Stockholder and counsel of
Stockholder shall be entitled to rely without investigation on the written
representations of transferees and securities intermediaries with respect
thereon. The Trustee shall be entitled to conclusively rely without
investigation on written instructions of the Stockholder and any opinion of
Stockholder’s counsel and any other written notice, document, instruction or
request delivered by the Stockholder or the Company believed by it to be genuine
and to have been signed by an Authorized Representative(s) of the Stockholder or
the Company, as applicable, without inquiry and without requiring substantiating
evidence of any kind and the Trustee shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document, notice,
instruction or request. It is understood and agreed that the Trustee shall not
be responsible for determining the conditions to transfer of any Shares
hereunder. Upon completion of any permitted Transfer set forth in this Section
5, the Shares so transferred will no longer be subject to this Trust Agreement,
except for any Shares transferred to a United States federal governmental
authority pursuant to Section 5(a)(iii) or

Section 5(b)(iii). Except as provided above, the Trustee shall not Transfer any
Share and any transfer of Shares in violation of the foregoing shall be null and
void. The Trustee shall promptly execute each Transfer duly requested by the
Stockholder; provided the Trustee has received the written instruction and, if
requested, the Official Certificate referred to above; and provided further that
the Trustee shall in no event be required to receive any consideration for such
Transfer of Shares, which consideration shall be paid directly to the
Stockholder or its designee.

 

6.Dividends and Distributions; Subscription Rights Reorganizations and
Recapitalizations –

 

(a)

The Trustee shall, promptly after receipt thereof, pay over to the Stockholder
pursuant to the funds transfer instructions provided by an Authorized
Representative of the Stockholder to the Trustee each cash dividend or cash
distribution or distribution of property or securities of other issuers or
securities issued by the Company having no conditional or unconditional voting
rights on any matter (“Non-Voting Distribution”), as may be declared and paid
upon the Shares; provided, however, that any distribution of shares of Common
Stock or other securities convertible, exchangeable or exercisable into shares
of Common Stock or any other security having conditional or unconditional right
to vote on any matter (“Voting Distribution”) shall be retained by the Trustee
for the benefit of the Stockholder on the same terms and conditions as the
Shares initially deposited under this Trust Agreement; provided further, that
the Stockholder shall have the right to direct the Trustee to convert, exchange
or exercise such securities into shares of Common Stock, so long as the shares
issued upon such conversion, exchange or exercise are retained by the Trustee
for the benefit of the Stockholder on the same terms as the Shares initially
deposited under this Trust Agreement and the Stockholder delivers to the Trustee
prior to such conversion, exchange or exercise, any consideration required to be
paid in connection therewith.

 

 

(b)

Prior to the payment or distribution of any Voting Distribution or Non-Voting
Distribution, the Company shall deliver a written notice to the Trustee
designating such payment or distribution as a Voting Distribution or a
Non-Voting Distribution. The Trustee may conclusively rely on any such
designation. For the avoidance of doubt, in no event whatsoever

 

 

--------------------------------------------------------------------------------

shall the Trustee be responsible for determining anything about the nature of
the dividends or distributions actually received by it, including but not
limited to whether such are Voting Distributions or Non-Voting Distributions.

 

(c)

In case any stock or other securities of the Company are offered for
subscription to the holders of capital stock of the Company deposited hereunder,
through options, rights or otherwise, the Company shall furnish a copy of the
offering document that the Company prepared in connection with such offering to
the Trustee and the Stockholder. Upon receipt by the Trustee, at least five
Business Days prior to the last day fixed by the Company for subscription and
payment, of a request from the Stockholder to subscribe on its behalf, the
Trustee shall notify the Company which shall effect such subscription with the
Stockholder or its designee (who shall, if such securities have conditional or
unconditional rights to vote on any matter, deposit the securities received
thereof hereunder in accordance with the provisions hereof). It is understood
that all payments to the Company for such subscriptions shall be made directly
from the Stockholder or its designees to the Company. It is further understood
that the sole responsibility of the Trustee in connection with any such
subscriptions shall be to transmit the notice (prepared by the Company) that the
Trustee receives from the Company to the Stockholder, to transmit to the Company
any written request from the Stockholder wishing to subscribe and to accept the
deposit of any such purchased securities that have conditional or unconditional
rights to vote on any matter in accordance with the provisions hereof.

 

 

(d)

In the event that the Company is merged into or consolidated with another
corporation, divided into two or more resulting entities, or all or
substantially all of the assets of the Company are transferred to another
corporation pursuant to a plan requiring the Company’s assets to be distributed
in liquidation, or all the shares of the Company are to be exchanged in
connection with a reorganization or recapitalization of the Company, then in
connection with such transaction or series of transactions, the term “Company”
for all purposes of this Trust Agreement shall be taken to include any successor
entity, and the Trustee shall receive and hold under this Trust Agreement any
stock of, or other interests in, such successor entity received on account of
the ownership, as Trustee hereunder, of the Shares prior to such merger,
consolidation, division, transfer, reorganization or recapitalization.

 

 

(e)

In case any reorganization or recapitalization affecting Shares shall have been
duly authorized, the Company shall notify the Trustee and the Stockholder of
such event and the Trustee, at the written direction of the Stockholder, shall
surrender Shares held by the Trustee hereunder, pro rata on behalf of the
Stockholder, as may be required under the terms pursuant to which such
reorganization or recapitalization is to be effected, and the Trustee shall
receive and hold any and all other securities of the Company or successor
thereto issued in exchange for such surrendered Shares.

 

 

7.Termination of Trust – This Trust Agreement shall terminate (and the Voting
Trust created hereby shall cease and come to an end) on the date that all Shares
are Transferred to any person other than (i) Treasury or (ii) another U.S.
federal governmental authority.

 

8.Compensation of the Trustee – The Company agrees to pay to the Trustee the
fees for all services rendered by it hereunder agreed upon by the Company and
the Trustee from time to time in or pursuant to any fee letter the Company and
the Trustee have negotiated and

 

--------------------------------------------------------------------------------

agreed on in good faith with respect to the services provided as Trustee (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust), and, subject to any limitations
in any such written agreement, to reimburse the Trustee upon its request for all
reasonable and documented expenses, disbursements and advances incurred or made
by the Trustee in accordance with any provision of this Trust Agreement
(including reasonable compensation and reasonable expenses and disbursements of
its agents and counsel), except any such expense, disbursement or advance as may
be attributable to its gross negligence or willful misconduct. The provisions of
this Paragraph 8 shall survive the termination of this Trust Agreement.

 

9.Concerning the Responsibilities and Indemnification of the Trustee – The
Trustee may act through attorneys or agents and shall not be answerable for the
default, negligence or misconduct of any agent or attorney appointed by it in
pursuance hereof if such agent or attorney has been selected with reasonable
care and such default, negligence or misconduct is not attributable to the
Trustee. The Trustee shall not be responsible for the sufficiency or the
accuracy of the form, execution, validity or genuineness of the Shares, or of
any documents relating thereto, or for any lack of endorsement thereon, or for
any description therein, nor shall the Trustee be responsible or liable in any
respect on account of the identity, authority or rights of the persons executing
or delivering or purporting to execute or deliver any such Shares or document or
endorsement or this Trust Agreement, except for the execution and delivery of
this Trust Agreement by the Trustee and any other document, instrument or
endorsement required to be executed or delivered by the Trustee pursuant to this
Trust Agreement except to the extent the Trustee’s gross negligence or willful
misconduct. Except as otherwise explicitly provided herein, the Company shall
indemnify and save harmless the Trustee, its affiliates and their respective
successors, assigns, directors, agents and employees

(“Indemnitees”) from any loss, cost or expense of any kind or character
whatsoever (including taxes other than taxes based upon, measured by or
determined by the income of the Trustee) incurred or suffered by an Indemnitee
as a result of the execution of or administration of this Trust Agreement, or
the Company’s failure to perform any of its obligations under this Trust
Agreement (i) in connection with the Voting Trust created hereby and the
Trustee’s performance of this Trust Agreement or (ii) resulting from Transfers
of Shares in compliance

with this Trust Agreement or the violation by the Company of applicable
securities laws, except those losses, costs or expenses, if any, arising out of
the gross negligence or willful misconduct of such Indemnitee, and will at all
times undertake, assume full responsibility for, and pay all costs and expenses
of any suit or litigation of any character with respect to the Shares or this
Trust Agreement thereto except those, if any, arising out of the gross
negligence or willful misconduct of such Indemnitee, and if an Indemnitee shall
be made a party thereto, the Company will pay all costs and expenses, including
reasonable counsel fees, to which such Indemnitee may be subject by reason
thereof; provided that the Company shall not be responsible for the cost and
expense of any suit or litigation that any Indemnitee shall settle without first
obtaining the Company’s prior written consent (which shall not be unreasonably
withheld, conditioned or delayed). The Trustee may consult with counsel and the
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken or omitted to be taken by the Trustee hereunder
in reliance on such opinion, except for settlement of a suit or litigation
without the Company’s consent as provided in this Paragraph 9. The provisions of
this Paragraph 9 shall survive the termination of this Trust Agreement or the
resignation or removal of the Trustee.

 

--------------------------------------------------------------------------------

 

10.

Security Procedures.

 

(a)

Any instructions to the Trustee pursuant to this Trust Agreement must be in
writing and executed by the applicable party as evidenced by the signatures of
the  person or persons signing this Trust Agreement or one of the designated
persons as set forth on the Designation of Authorized Representatives attached
hereto as Schedules 1-A and 1-B (each an “Authorized Representative”), and
delivered to the Trustee only as a Portable Document Format (“PDF”) attached to
an email only at the email address set forth in Section

 

17.No such instruction shall be deemed delivered and effective unless the
Trustee actually shall have received it by facsimile or as a PDF attached to an
email only at the email address set forth in Section 17. The Trustee shall not
be liable to the Company, the Stockholder or other person for refraining from
acting upon any instruction if delivered to any other email address, including
but not limited to a valid email address of any employee of the Trustee, unless
such delivery was pursuant to the Trustee’s instruction. Notwithstanding
anything to the contrary, the Company and the Stockholder acknowledge and agree
that the Trustee (i) shall have no obligation to take any action in connection
with this Trust Agreement on a non- Business Day and any action the Trustee may
otherwise be required to perform on a non- Business Day may be performed by the
Trustee on the following Business Day and (ii) may comply with any instructions
given hereunder until the Trustee has completed its security procedures,
provided that the Trustee hereby agrees to complete such security procedures as
promptly as practicable.

 

(b)

If any instructions are set forth in a permitted instruction in accordance with
this Trust Agreement, the Trustee may confirm such instructions by a telephone
call- back or email confirmation to an Authorized Representative of the
applicable party.

 

 

(c)

The persons designated as Authorized Representatives and telephone numbers for
same may be changed only in a writing executed by an Authorized Representative
or other duly authorized person of the applicable party setting forth such
changes and actually received by the Trustee via facsimile or as a PDF attached
to an email. The Trustee may confirm any such change in Authorized
Representatives by a telephone call- back or email confirmation according to its
security procedures.

 

 

(d)

The Trustee and other financial institutions, including any intermediary bank
and the beneficiary's bank, may rely upon the identifying number of the
beneficiary, the beneficiary’s bank or any intermediary bank included in a funds
transfer instruction, even if it identifies a person different from the
beneficiary, the beneficiary’s bank or intermediary bank identified by name.

 

 

(e)

The Company and the Stockholder acknowledge that the security procedures set
forth in this Section are commercially reasonable.

 

 

11.Trustee to Give Statement to Stockholder. To the extent requested to do so by
the Stockholder, the Trustee shall furnish to the Stockholder a statement
setting forward the number of Shares then deposited with the Trustee pursuant to
this Trust Agreement.

 

--------------------------------------------------------------------------------

12.Resignation, Succession, Disqualification of Trustee – The Trustee, or any
trustee hereafter appointed, may at any time resign by giving 60 days’ written
notice of resignation to the Stockholder and the Company. The Stockholder shall,
at least 15 days prior to the effective date of such notice, appoint a successor
trustee which shall (i) be reasonably acceptable to the Company and (ii) be a
corporation or other entity organized and doing business under the laws of the
United States or of any State thereof and authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least

$50,000,000 and subject to supervision or examination by federal or state
authority. If no successor trustee shall have been appointed and shall have
accepted such appointment at least 15 days prior to the effective date of such
notice of resignation, the resigning Trustee may petition any competent
authority or court of competent jurisdiction (at the expense of the Stockholder)
for the appointment of a successor trustee. Upon written assumption by the
successor trustee of the Trustee’s powers and duties hereunder, a copy of the
instrument of assumption shall be delivered by the Trustee to the Stockholder
and the Company shall be notified of its assumption, whereupon the Trustee shall
be discharged of the powers and duties of the Trustee hereunder and the
successor trustee shall become vested with such powers and duties and the term
“Trustee” as used herein shall mean such successor trustee. In the event of any
material violation by the Trustee of the terms and conditions of this Trust
Agreement, the Trustee shall become disqualified from acting as trustee
hereunder as soon as a successor trustee shall have been selected by the
Stockholder in the manner provided by this paragraph.

 

13.Amendment – This Trust Agreement may from time to time be modified or amended
by agreement executed by the Trustee, the Stockholder and the Company.

 

14.Governing Law; Jurisdiction – This Trust Agreement shall be governed by and
construed in accordance with federal law. Insofar as there may be no applicable
federal law, this Trust Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law rules (whether of the State of New York or any other
jurisdiction). The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Trust Agreement or the transactions contemplated hereby
shall be brought in the United States District Court for the District of
Columbia or the United States Court of Federal Claims, so long as one of such
courts shall have subject matter jurisdiction over such suit, action or
proceeding, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 17 shall be
deemed effective service of process on such party.

 

 

15.

Successors and Assigns; Company Consent; Filing of Agreement; Assignment –

 

(a)

This Trust Agreement shall not be assignable by any party without the prior
written consent of the other parties; provided, however, that this Trust
Agreement shall be

 

 

--------------------------------------------------------------------------------

binding upon the successors and assigns to the parties hereto, including without
limitation successors to the Company, Trustee or Stockholder, as applicable, by
merger, consolidation or otherwise.

 

(b)

Copies of this Trust Agreement, and each modification or amendment hereof, shall
be filed by the Company in the principal office of the Company and shall be open
for inspection by any stockholder of the Company, daily during business hours
upon reasonable prior notice.

 

 

16.Counterparts – This Trust Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Facsimile or other electronic counterpart signatures to this Trust
Agreement shall be acceptable and binding.

 

17.Notices – Except as set forth in Section 10, any notice provided for in this
Trust Agreement shall be in writing and shall be either personally delivered,
sent by electronic mail, or sent by reputable overnight courier service (charges
prepaid) to the addresses set forth below, or at such address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder if (i) delivered personally, when delivered at the address specified
in this Section 17, (ii) sent by electronic mail, on the first Business Day
after when such electronic mail is sent to the e-mail address specified in this
Section 17, or (iii) sent by reputable overnight courier service, one day after
deposit with such service.

 

if to the Stockholder, to

United States Department of the Treasury 1500 Pennsylvania Ave., NW, Washington,
D.C. 20220

Attention: Eric Froman

Assistant General Counsel (Banking & Finance) e-mail: Eric.Froman@treasury.gov

 

with a copy to (which shall not constitute notice): Davis Polk & Wardwell LLP

450 Lexington Avenue New York, NY 10017

Attention: Nicholas Kronfeld



YRC Worldwide Inc.

10990 Roe Avenue

Overland Park, Kansas 66211 Attention: Jamie Pierson

Email: Jamie.Pierson@yrcw.com

 

 

 

 

 

 

e-mail: nicholas.kronfeld@davispolk.com if to the Company, to



 

--------------------------------------------------------------------------------

 

with a copy to (which shall not constitute notice): Sullivan & Cromwell LLP

125 Broad Street New York, NY 10004

Attention: H. Rodgin Cohen

Melissa Sawyer

e-mail: Cohenr@sullcrom.com Sawyerm@sullcrom.com

 

if to the Trustee, to

 

The Bank of New York Mellon 240 Greenwich Street 7th Floor New York, NY 10286

Attention: Joanna Shapiro, Managing Director Tel. No.: (212) 815-4949

Email: Joanna.g.shapiro@bnymellon.com with a copy to
UST.Cares.Program@bnymellon.com

With a copy to (which shall not constitute notice): Hogan Lovells US LLP

390 Madison Avenue New York, NY 10017 Attention: Robert Ripin

Email: robert.ripin@hoganlovells.com

 

The Company shall send to the Stockholder a copy of all notices, announcements,
proxies and other communications furnished by it to the Trustee.

 

18.Remedies – The parties hereto shall be entitled to enforce their rights under
this Trust Agreement specifically, to recover damages by reason of any breach of
any provision of this Trust Agreement and to exercise all other rights existing
in their favor. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Trust
Agreement and that any party hereto may in its/his sole discretion apply to any
court of law or equity of competent jurisdiction for specific performance or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Trust Agreement.

 

19.Entire Agreement – This Trust Agreement, together with the other agreements
and documents referred to herein, constitutes the entire agreement, and
supersedes all prior and contemporaneous agreements and understandings, oral and
written, among the parties with respect to the subject matter hereof.

 

 

20.

Additional Rights of Trustee –

 

--------------------------------------------------------------------------------

(a)

The duties, responsibilities and obligations of the Trustee shall be limited to
those expressly set forth herein and no duties, responsibilities or obligations
shall be inferred or implied. The Trustee shall not be subject to, nor required
to comply with, any other agreement between or among any of the Stockholder or
the Company, or to which any of the Stockholder or the Company is a party, even
though reference thereto may be made herein, including, but not limited to the
Purchase Agreement. The Trustee shall not be required to, and shall not, expend
or risk any of its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder.

 

 

(b)

If at any time the Trustee is served with any governmental, judicial or
administrative order, judgment, decree, writ or other form of governmental,
judicial or administrative process which in any way affects the Voting Trust
(including but not limited to orders of attachment or garnishment or other forms
of levies or injunctions or stays) or relating to the transfer of any Shares,
the Trustee is authorized to comply therewith in any manner as it or legal
counsel of its own choosing deems appropriate; and if the Trustee complies with
any such governmental, judicial or administrative order, judgment, decree, writ
or other form of governmental, judicial or administrative process, the Trustee
shall not be liable to any of the parties hereto or to any other person or
entity even though such order, judgment, decree, writ or process may be
subsequently modified, vacated or otherwise determined to have been without
legal force or effect.

 

 

(c)

The Trustee shall not be liable for any action taken or failed to be taken, or
for any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder, except to the extent of gross negligence or
willful misconduct on its part. In no event shall the Trustee be liable for (i)
acting in accordance with or relying upon any instruction, notice, demand,
certificate or document from the Stockholder or any person authorized hereunder
to instruct the Trustee, or (ii) any consequential, incidental, indirect,
punitive or special damages, or lost profits or loss of business, even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

 

(d)

The Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee hereunder.

 

 

(e)

The Trustee may conclusively rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties
hereunder.

 

 

(f)

The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document. Delivery of reports,
information and documents to the Trustee is for informational purposes only and
the Trustee’s receipt of the foregoing will not constitute actual or
constructive knowledge or notice of any information contained therein or
determinable from information contained therein. The Trustee shall not be
expected to act with discretion, but

 

 

--------------------------------------------------------------------------------

rather to act at the instruction of the Stockholder and/or the Company any of
which the Trustee may conclusively rely upon and be fully protected in so
relying. The Trustee shall not be liable for any errors of judgment made in good
faith, unless it shall be proved that the Trustee was grossly negligent in
ascertaining the pertinent facts.

 

(g)

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces reasonably beyond its control, including, without
limitation, strikes, work stoppages, accidents, epidemics, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes, acts
of God, and interruptions, loss or malfunctions of utilities, communications or
computer (software and hardware) services; it being understood that the Trustee
shall use reasonable efforts which are consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

 

 

(h)

In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction or other communication received by the Trustee hereunder, the
Trustee may, in its sole discretion and upon notice to the person providing such
notice, instruction or other communication, refrain from taking any action other
than retaining possession of the Shares, unless the Trustee receives written
instructions, signed by the Stockholder and the Company, which eliminates such
ambiguity or uncertainty.

 

 

(i)

In the event of any dispute between or conflicting claims with respect to the
Shares, the Trustee shall be entitled, in its sole discretion, to refuse to
comply with any and all claims, demands or instructions as long as such dispute
or conflict shall continue, and the Trustee shall not be or become liable in any
way to any person for failure or refusal to comply with such conflicting claims,
demands or instructions. The Trustee shall be entitled to refuse to act until,
in its sole discretion, either (i) such conflicting or adverse claims or demands
shall have been determined by a final order, judgment or decree of a court of
competent jurisdiction, which order, judgment or decree is not subject to
appeal, or settled by agreement between the conflicting parties as evidenced in
a writing satisfactory to the Trustee or (ii) the Trustee shall have received
security or an indemnity satisfactory to it sufficient to hold it harmless from
and against any and all losses which it may incur by reason of so acting.

 

 

(j)

The Company shall pay or reimburse the Trustee upon request for any transfer or
similar taxes (but, for the avoidance of doubt, in no event for taxes based
upon, measured by or determined by the income of the Trustee) incurred in
connection with transfer of the Shares or other securities held by the Trustee
on behalf of the Stockholder.

 

 

(k)

The Trustee hereby notifies the Company and the Stockholder that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Company and the Stockholder, which information
includes the name and address of the Company and the Stockholder and other
information that will allow the Trustee to identify the Company and the
Stockholder, in accordance with the USA PATRIOT Act.

 

 

21.Taxes. The Company, the Stockholder and the Trustee agree to take the
position that the Stockholder is an “exempt recipient” for U.S. federal income
tax purposes and shall not

 

--------------------------------------------------------------------------------

be required to provide any documentation to establish exemption from withholding
for U.S. federal income tax purposes.

 

22.Certificate. Upon any request or application by the Stockholder to the
Trustee to take any action under this Trust Agreement, the Trustee shall be
entitled, upon request, to

receive from the Stockholder an official’s certificate (“Official Certificate”)
signed by an official of the Stockholder, as applicable, that is a Deputy
Assistant Secretary or more senior official to the effect that all conditions
precedent and covenants relating to the Stockholder, respectively, if any,
provided for in this Trust Agreement relating to the proposed action have been
satisfied, and the action complies with this Trust Agreement

 

23.Waiver of Jury Trial – EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS TRUST AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

24.Definitions – The following terms, as used herein, have the following
meanings: “Affiliate” means, with respect to any person at any time, any other
person directly or

indirectly controlling, controlled by, or under common control with, such person
as of such time; provided that neither the Company nor its subsidiaries shall be
deemed to be an Affiliate of the Stockholder prior to the consummation of an
acquisition of the Company by the Stockholder.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which the Trustee located at the notice address set forth in Section 17 is
authorized or required by law or executive order to remain closed.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
executed all as of the day and year first above written.

 

United States Department of the Treasury

By:

Brent J. McIntosh

 

Name:

Brent J. McIntosh

 

Title:

Undersecretary for International Affairs United States Department of the
Treasury

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature Page to Voting Trust Agreement]

 

--------------------------------------------------------------------------------

YRC Worldwide Inc.

 

By:   /s/ Jamie G. Pierson

 

Name: Title:



Jamie G. Pierson

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Voting Trust Agreement]

 

--------------------------------------------------------------------------------

 

The Bank of New York Mellon, as Trustee

By:

s/ Bret S. Derman

 

Name:

Bret S. Derman

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 




--------------------------------------------------------------------------------

Schedule 1-A

 

UNITED STATES DEPARTMENT OF THE TREASURY

 

DESIGNATION OF AUTHORIZED

REPRESENTATIVES

 

The undersigned, ________________________, being the duly elected, qualified and
acting ________________________ of United States Department of the Treasury
(“Stockholder”), does hereby certify:

 

1.That each of the following representatives is at the date hereof an Authorized
Representative, as such term is defined in the Voting Trust Agreement, dated
July__, 2020, by and among the Stockholder, the Company and the Trustee (the
“Agreement”), that the signature appearing opposite each Authorized
Representative’s name is the true and genuine signature of such Authorized
Representative, and that each Authorized Representative’s contact information is
current and up-to-date at the date hereof.  Each of the Authorized
Representatives is authorized to issue instructions, confirm funds transfer
instructions by callback or email confirmation and effect changes in Authorized
Representatives, all in accordance with the terms of the Agreement.  Callbacks
or emails confirming an instruction shall be made to an Authorized
Representative other than the Authorized Representative who issued the
instruction unless (a) only a single Authorized Representative is designated
below, or (b) the information set forth below changes and is not updated by
Stockholder such that only the Authorized Representative who issued the
instruction is available to receive a callback or email confirmation.  
Stockholder acknowledges that pursuant to this Schedule, the Trustee is offering
an option for callback or email confirmation to a different Authorized
Representative, and if Stockholder nevertheless names only a single Authorized
Representative or fails to update Authorized Representative information,
Stockholder agrees to be bound by any instruction, whether or not authorized,
confirmed by callback or email confirmation to the issuer of the instruction.

 

[Insert names and contact information of individuals who can be readily
available to provide instructions and/or confirm disbursements on the telephone,
as needed.]

 

NAME

SIGNATURE

TELEPHONE, CELL NUMBER and EMAIL ADDRESS

 

_____________________________

 

_____________________________

 

_____________________________

(cell)_________________________

(email)_______________________

 

_____________________________

 

_____________________________

 

_____________________________

(cell)_________________________

(email)_______________________

 

_____________________________

 

_____________________________

 

_____________________________

(cell)_________________________

(email)_______________________

 

 

 

 

 

 

 

2.

Email confirmation is only permitted to a corporate email address for purposes
of this Schedule. Any personal email addresses provided will not be used for
email confirmation.

 

 

3.

This Schedule may be signed in counterparts and the undersigned certifies that
any signature set forth on an attachment to this Schedule is the true and
genuine signature of an Authorized Representative and that each such Authorized
Representative’s contact information is current and up-to-date at the date
hereof.

 

 

--------------------------------------------------------------------------------

 

4.

That pursuant to Stockholder’s governing documents, as amended, the undersigned
has the power and authority to execute this Designation on behalf of
Stockholder, and that the undersigned has so executed this Designation this
_____ day of July, 2020.

 

 

 

 

 

 

 

Signature: _____________________________

 

Name:       _____________________________

 

Title:         _____________________________

 

 

FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON THIS SCHEDULE
1-A

 

 

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an
email,  must include the signature (or electronic signature subject to the
conditions set forth in the Agreement) of the Authorized Representative
authorizing said funds transfer on behalf of such party.




 

 

--------------------------------------------------------------------------------

Schedule 1-B

 

YRC WORLDWIDE INC.

 

DESIGNATION OF AUTHORIZED

REPRESENTATIVES

 

The undersigned, ________________________, being the duly elected, qualified and
acting ________________________ of YRC Worldwide Inc. (“Company”), does hereby
certify:

 

 

1.

That each of the following representatives is at the date hereof an Authorized
Representative, as such term is defined in the Voting Trust Agreement, dated
________________, 20__, by and among the Stockholder, the Company and the
Trustee (the “Agreement”), that the signature appearing opposite each Authorized
Representative’s name is the true and genuine signature of such Authorized
Representative, and that each Authorized Representative’s contact information is
current and up-to-date at the date hereof.  Each of the Authorized
Representatives is authorized to issue instructions, confirm funds transfer
instructions by callback or email confirmation and effect changes in Authorized
Representatives, all in accordance with the terms of the Agreement.  Callbacks
or emails confirming an instruction shall be made to an Authorized
Representative other than the Authorized Representative who issued the
instruction unless (a) only a single Authorized Representative is designated
below, or (b) the information set forth below changes and is not updated by the
Company such that only the Authorized Representative who issued the instruction
is available to receive a callback or email confirmation.   The Company
acknowledges that pursuant to this Schedule, the Trustee is offering an option
for callback or email confirmation to a different Authorized Representative, and
if the Company nevertheless names only a single Authorized Representative or
fails to update Authorized Representative information, the Company agrees to be
bound by any instruction, whether or not authorized, confirmed by callback or
email confirmation to the issuer of the instruction.

 

[Insert names and contact information of individuals who can be readily
available to provide instructions and/or confirm disbursements on the telephone,
as needed.]

 

NAME

SIGNATURE

TELEPHONE, CELL NUMBER and EMAIL ADDRESS

 

_____________________________

 

_____________________________

 

_____________________________

(cell)_________________________

(email)_______________________

 

_____________________________

 

_____________________________

 

_____________________________

(cell)_________________________

(email)_______________________

 

_____________________________

 

_____________________________

 

_____________________________

(cell)_________________________

(email)_______________________

 

 

 

 

 

 

 

2.

Email confirmation is only permitted to a corporate email address for purposes
of this Schedule. Any personal email addresses provided will not be used for
email confirmation.

 

 

3.

This Schedule may be signed in counterparts and the undersigned certifies that
any signature set forth on an attachment to this Schedule is the true and
genuine signature of an Authorized Representative and that each such Authorized
Representative’s contact information is current and up-to-date at the date
hereof.

 

 

4.

That pursuant to the Company’s governing documents, as amended, the undersigned
has the power and authority to execute this Designation on behalf of the
Company, and that the undersigned has so executed this Designation this _____
day of ______, 20__.

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

Signature: _____________________________

 

Name:       _____________________________

 

Title:         _____________________________

 

 

FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON THIS SCHEDULE
1-B

 

 

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an
email,  must include the signature (or electronic signature subject to the
conditions set forth in the Agreement) of the Authorized Representative
authorizing said funds transfer on behalf of such party.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 